Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 12/6/2021 and the RCE filed 1/13/2022.  Claims 1 and 7 have been amended.  

Response to Arguments
Applicant argues Gschwendtner et al. (US 2011/0233180) doesn’t teach the amended claims.  Although Examiner finds the added claim language to be unclear, Examiner has assumed it essentially not specifies the “running out,” i.e. the tapering, must occur in both the extension direction and a direction at a right angle thereto.  Examiner agrees Gschwendtner et al. does not specify any tapering in the direction at a right angle to the cross-section of the contours, i.e. the extension direction.  However, a new rejection has been added utilizing Gschwendtner et al. in view of Melius (US 2004/0044322) to address this feature.   
Applicant’s remaining arguments have been considered but they are not persuasive.  Examiner notes Applicant claims nothing more than a tool with a shape.  The shape of the tool specified has a cross-section with a contour wherein in a direction perpendicular to the cross-section, the contour tapers such that it merges with a plane of the tool, and the contour also tapers itself in the cross-sectional direction.  This is all the claim requires.  Examiners notes any mold with a three-dimensional shape that 
Examiner realizes Applicant envisions using the tool is a specific process for shaping films for forming a bag around a tubular medical opening.  However, the method is not claimed.  The films forming the bag are not claimed and the tubular openings are not claimed.  Note even the shape of the “medical connection part” is not claimed.  Applicant has claimed a single tool with a shape with a specific intended use.  However, intended use does not limit a device except that device must be able to carry out the intended use.  
Here, the “medical connection part” as claimed can have any shape whatsoever and thus any molding tool otherwise having the claimed structure can deform such a part.  Even though Nelson teaches the tool is for different uses, i.e. making aircraft structures, it has the exact same structure as claimed.  Note this is because whatever shape the tool has in Nelson, there could be a medical connection part having the exact same shape (since the shape of the medical connection part is not limited).  Thus, Examiner is not arguing it would have been obvious to use the tool in Nelson for making medical parts since Examiner need not make such an argument.  This is because "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); see also MPEP 2114 (II). No making of medical parts is claimed, merely a mold with a shape.  Examiner’s argument is the shape of the mold is quite broad and merely must have a contoured tapering to a plane in two perpendicular directions.  Nelson clearly teaches this and thus teaches the deformation tool as 
Applicant argues the corrugated structure in Nelson is contrary to Claim 1.  However, it is unclear why this is so.  Claim 1 merely teach a “contour” but doesn’t even specify what the contour is.  Corrugation is a contour, and further, the sinusoidal pattern claimed in the dependent claims is also “peaks” and “valleys,” and thus the distinction in shape is not clear.  Further, as argued above, the shape in Fig. 13 in Nelson is essentially identical to the claimed in that it has a wave structure, the cross-section of which joins the mold surface plane at each width side edge, and the contours of the wave structure taper to the plane of the tool in the length direction.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the area comprises an extension direction running out the deformation cross-section.”  It is noted “extension direction” has been previously 
The claims further states: “wherein the direction at a right angle to the extension direction runs parallel to the cross-section of the contour.”  This does not make sense.  Firstly, no “cross-section of the contour” has previously been recited.  The previously recited contour is described as being a cross section of the deformation tool.  Further, if this cross-section is the contour being referred to, as Examiner assumes, Examiner notes this cross-section is already specified as being at a right angle to the extension direction.  Thus, any other right angle to the extension direction must be parallel to the cross-section and it is unnecessary to state this, i.e. any two lines perpendicular to another line and in the same plane (the tool), must be parallel.
Examiner urges the Applicant to review the claim language before submitting it.  Examiner has stated previously “running out” is not clear and should presumably be “tapering,” yet Applicant continues to use this language Examiner has determined unclear without explaining why Applicant feels it is clear.    
The remaining claims are rejected as being dependent on an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 9,440,401).
It is noted the claim define no more than a tool having a specific shape.
Regarding Claims 1, 3, 4, 7, and 19, Nelson et al. teaches a deformation tool [109]/[132] suitable for extending a film in at least one area of the film (See Fig. 10c, 11a and 13, col. 1, lines 43-52, col. 4, lines 38-45, col. 5, lines 19-25 and lines 57-63, wherein a lamination/lay-up mandrel is initially used to extend area of a flat material, i.e. film, wherein the mandrel may have a corrugated sinusoidal wave structure contoured cross-section on one side, see left side of Fig. 13, wherein in the left to right direction perpendicular to the cross-section, i.e. the extension direction, the contours merge into a plane on the right side of tool [132] where no stretching occurs; note the wave itself, i.e. the cross section of the contour, also appear to taper to the plane of the tool as can 
Nelson et al. doesn’t explicitly teach the shaped material is for joining films to make a bag to fit to at least one medical connection part. However, an "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); see also MPEP 2114 (II). Examiner assumes a film to make a bag could be deformed on the tools in Nelson and any shape given thereto may be the shape of a medical connection part (since the shape of the medical connection part is completely unlimited by the claim). Thus, the mandrel [132] in Nelson et al. has all features of the claim and thus is a plant as in Claim 19. Also see reasoning of Claim 7 below. 
Regarding Claims 5 and 6, Nelson et al. teaches symmetrical shapes as in Figs. 10c and 13, and also asymmetrical shapes as in Fig. 3a, and note it would have been apparent the shape is not limited but is dependent on the desired stretching to occur.
Regarding Claim 7, it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226,228-29 (CCPA 1971 ); In re Danly, 263 F.2d 844,847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Thus, claim 7 merely limit the invention so far as it limits the structure of the deformation tool.  The layup/lamination mandrel [109]/[132] in Nelson et al. is designed to extend a film so it fits over an object to which it is subsequently applied and thus it is clear dimensioned as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwendtner et al. (US 2011/0233180) in view of Melius (US2004/0044322).
Regarding Claims 1, 3-5, 7 and 19, Gschwendtner et al. teaches a device for extending a film (See Abstract), comprising:
a deformation tool [10] suitable for extending a film in at least one area of the film,
wherein the deformation tool has an extension direction and a contoured cross-section perpendicular thereto (See Figs. 2-3 and page 4, paragraphs [0069]-[0071], wherein the cross-section and contour is shown in the left to right direction in the figures, and possesses various deforming areas [19],[20] in the cross-section).  In Figs. 2-3 in Gschwendtner et al., the waves clearly merge with a plane at the far left and right side in the extension direction in areas where there is no deformation, i.e. the deformation tapers or runs out; note Claim 19 only comprises the deformation tool and thus the deformation tool itself is a plant as claimed; further the device in Gschwendtner et al. produces bags from 2 films as in Claim 19).
Gschwendtner et al. teaches the foils to be stretched, i.e. the film for forming the bags, may be endless, thus implying the stretching process can be repeated on the endless foil prior to it being cut into the individual parts for forming the bag (See page 3, paragraphs [0051]-[0052]).  It is also clear from the background that the “foils” that are shaped by the deformation tool in Gschwendtner et al. are for forming bags wherein the shaping only occurs in the perimeter portion of the foil wherein the bag closes over the connection part (See page 1, paragraph [0003]), thus meaning other sections of the bag are not shaped (where the connection part is not inserted).
Gschwendtner et al. further teaches the deformation tool has a wave shape adapted to generate a waveform in a sinusoidal shape (See pages 1-2, paragraphs [0017]-[0021] and Fig. 3, and note the entire cross-section as shown is symmetrical). Gschwendtner et al. fails to specifically teach the contours of the sinusoidal shape taper 
Further, it is known pre-stretching an endless material into a sine shape along its width at specific locations may be done with rollers as opposed to the flat press as in Gschwendtner et al. to similar effect in order to perform the deformation process continuously in the desired locations in the machine direction as the endless material passes (See Melius, page 5, paragraph [0047] and Fig. 2, teaching rotating rollers can pre-stretch a flat material into a sine shape in a continuous process for expanding the surface of the stretched material in a procedural essential identical in effect to using ridges that are not present in the extension direction where stretching is not desired).  The ribs, i.e. contours, in such a roller will taper to the plane of the shaping tool, i.e. the roller base surface, in the width direction as described above for the cross-section above in Gschwendtner et al. (note the cross-section would predictably be identical in the roller to get the desired shape), and also taper in the extension direction to allow for the portion of the sheets that does not incorporate the connection parts to pass in the machine direction.  It would have been apparent the ribs must taper to the plane of the roller surface in the extension direction rather than sharply cut off in order to avoid sharp edges that could tear the film upon stretching (Note Melius in Fig. 3 clearly shows this taper as reflected by the rounded narrowing edges of the ribs).  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize rollers, such as are taught in Melius, as the deforming tool 
Regarding Claim 6, Gschwendtner et al. teaches the method of Claim 1 above and further teaches the exact shape of the deformation tool is not critical (See page 1, paragraph [0019]).  Further, Gschwendtner et al. illustrates a big wave on the outside of each device in areas [19] and [21] in Fig. 3.  It is noted changes in shape are a matter of choice and are considered obvious to a person having ordinary skill in the art absent persuasive evidence that the shape is significant.  In re Dailey, 357 F.2d 669 (CCPA 1966).  It would have been apparent if the big wave was on the right side or the left side in each of these areas, it would have functioned the same since [19] currently has it on the left while in [21] it is on the left.  Thus, putting the big wave protrusion on the right side, for example, in both area [19] and [21] would have been an alternate design choice that would have predictably had an equivalent effect.  Such a design would be asymmetrical in cross-section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746